ORDER

PER CURIAM.
Appellant, B.H. (Father), appeals from judgments terminating his parental rights *851to his minor children, B.K.H. and B.L.A.H., pursuant to Section 211.447 RSMo (Cum.Supp.2007). We have consolidated these appeals. In his two points on appeal, Father challenges the existence of clear, cogent, and convincing evidence supporting the trial court’s termination of his parental rights on two statutory grounds: Section 211.447.5(2) (neglect) and Section 211.447.5(3) (failure to rectify). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a •written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).